Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  August 02, 2022

The Court of Appeals hereby passes the following order:

A23A0069. IN THE INTEREST OF Q. R., A CHILD.

      In this juvenile delinquency case, the State filed a motion to admit gang-related
evidence at trial pursuant to OCGA § 24-4-418. The trial court issued an order
denying the motion “as to the admission of the documents into evidence pre-trial
solely under OCGA § 24-4-418,” but ruling that the State could seek to admit the
evidence at trial. The trial court explained that the motion lacked specificity as to the
documents to be admitted and argument as to why they would be admissible; and
OCGA § 24-4-418 (c) provides that “[t]his Code section shall not be the exclusive
means to admit or consider evidence described in this Code section.” The State then
filed this appeal, relying on OCGA § 5-7-1 (a) (5) for its right of appeal. We lack
jurisdiction.
      The State does not have a right of appeal in criminal cases, except as provided
by OCGA § 5-7-1 (a), which sets out the “limited instances” in which it may appeal.
See Glenn v. State, 271 Ga. 604, 604 (1) (523 SE2d 13) (1999). “Because OCGA § 5-
7-1 (a) establishes the universe of appeals the State is permitted to seek in criminal
cases, if the State attempts an appeal outside the ambit of OCGA § 5-7-1 (a), the
appellate courts do not have jurisdiction to entertain it.” State v. Wheeler, 310 Ga. 72,
74 (1) (849 SE2d 401) (2020) (citation and punctuation omitted). “Appeals by the
State in criminal cases are construed strictly against the State and the State may not
appeal any issue in a criminal case . . . unless that issue is listed in OCGA § 5-7-1.”
State v. Cash, 298 Ga. 90, 91 (1) (a) (779 SE2d 603) (2015) (citation and punctuation
omitted).
      OCGA § 5-7-1 (a) (5) pertinently grants the State a right to appeal “an order,
decision, or judgment excluding . . . evidence to be used by the state at trial.” Here,
however, the trial court’s order did not exclude evidence to be used by the State at
trial, but simply deferred ruling on the admissibility of gang-related evidence until
trial. Because no provision of OCGA § 5-7-1 (a) permits the State to appeal from such
an order, this appeal must be and is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         08/02/2022
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.